         Case 3:21-cv-00108-JWD-SDJ             Document 17        04/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

JOEL GIROIR, on behalf of himself                        *    CIVIL ACTION
and all similarly situated individuals,                  *
                                                         *    NO.: 3:21-cv-00108-JWD-SDJ
VERSUS                                                   *
                                                         *    JUDGE:
JAMES LEBLANC, in his official capacity                  *    JOHN W. deGRAVELLES
as Secretary of the Louisiana Department                 *
of Public Safety & Corrections                           *    MAGISTRATE JUDGE:
                                                         *    SCOTT D. JOHNSON

******************************************************************************
                                   MOTION TO DISMISS
                                PURSUANT TO RULE 12(B)(6)

       Defendants James LeBlanc, in his official capacity as Secretary of the Louisiana

Department of Public Safety & Corrections and the Louisiana Department of Public Safety &

Corrections (collectively referred to as “Defendants”), respectfully submit this Motion to Dismiss

Pursuant to Rule 12(b)(6). As more fully explained in the attached memorandum in support,

Plaintiff’s complaint fails to state a claim for prospective relief concerning any past harm. Further,

plaintiff fails to state a claim for injunctive relief where the relief sought is vague and overbroad.

Lastly, in the alternative, Defendants seek dismissal of any claim that arose more than one year

before suit was filed, as these claims are prescribed.




                                                  1
           Case 3:21-cv-00108-JWD-SDJ            Document 17       04/09/21 Page 2 of 2




          WHEREFORE, Defendants pray that their motion to dismiss be granted, dismissing these

claims.

                                                       Respectfully submitted,
                                                       JEFF LANDRY
                                                       Attorney General

                                               By:     /s/ Andrew Blanchfield
                                                       Andrew Blanchfield, T.A. (#16812)
                                                       Email: ablanchfield@keoghcox.com
                                                       C. Reynolds LeBlanc (#33937)
                                                       Email: rleblanc@keoghcox.com
                                                       Christopher K. Jones (#28101)
                                                       Email: cjones@keoghcox.com
                                                       Chelsea A. Payne (#35952)
                                                       Email: cpayne@keoghcox.com
                                                       Special Assistant Attorneys General
                                                       701 Main Street (70802)
                                                       Post Office Box 1151
                                                       Baton Rouge, Louisiana 70821
                                                       Telephone: (225) 383-3796
                                                       Facsimile: (225) 343-9612



                                  CERTIFICATE OF SERVICE
          I hereby certify that I have this date electronically filed the foregoing with the Clerk of

Court by utilizing the CM/ECF system, and a copy of the above and foregoing was this day

forwarded by the Court’s ECF Delivery System to all counsel of record.

          Baton Rouge, Louisiana, this 9th day of April, 2021


                                        /s/ Andrew Blanchfield
                                         Andrew Blanchfield




                                                   2
